SULLIVAN, Judge,
dissenting.
The Marion County Rules of Practice and Procedure, insofar as here concerned, and more particularly Rule 18 governing appeals from The Marion County Small Claims Courts, did not become effective until March 1, 1996. Until that time, such appeals were taken to the Marion Municipal Courts and were governed by the rules attributable to those courts. Rule 19(A) of the Rules of Practice and Procedure of the Civil Divisions of the Municipal Court of Marion County provided that cases coming from the Small Claims Courts “shall be considered at issue when received without the filing of an answer, and shall be placed upon the trial docket at the convenience of the Judge.... ” The parties, however, after a trial setting, were afforded an opportunity to file additional pleadings if they desired to do so. It was not contemplated that the trial court could or would, sua sponte, order repleading of the entire case pursuant to the rules of pleading in ordinal^ civil cases.
Furthermore, the rule required that an appellant from a Small Claims Court judgment file “a bond, with security to be approved by the Small Claims Court Judge, payable to the appellee, in a sum sufficient to secure the claim of the appellee, interest and costs_” Rule 19(C)(2).
It is therefore clear that following filing of the appeal from Small Claims Court and until March 1, 1996, an appeal bond was required. In this instance, however, the small claims court apparently erroneously assumed that the new rules were already in effect and indicated to counsel for Maloney that an appeal bond would not be required. On February 29,1996, still prior to the effective date of the new Rules, the trial court ordered a repleading of the plaintiffs claim. Counsel for Maloney had every reason to believe that the appeal had not been properly perfected without an appeal bond and that the order to replead was premature. In any event, Malo-ney’s failure to replead could not be reasonably construed to be negligent or without good cause.
In this case, Maloney had a valid judgment in her favor. Although it was a default judgment, it was nevertheless valid and unless reversed upon review by the Marion County Municipal or Superior Court was entitled to be executed upon. Such scenario would seem to militate against a procedure which not only permits but requires the plaintiff to start all over again by filing a new complaint and process her suit as if it had never been filed in Small Claims Court.2 One might argue with a degree of merit that the issue or issues before the court upon appeal from the Small Claims Court should be restricted to the matter of the default and entry of judgment thereon. However, the statute stating that the review is “de novo” may east some doubt upon that interpretation.
To be sure, there has been no constitutional or other challenge to the validity of the new Marion County Rules governing “appeals” from the Small Claims Court. Only in Marion County are small claims heard by a separate Small Claims Court. In all other counties small claims are heard upon a separate docket in the Circuit or Superior Court. *557Only in Marion County are “appeals” from small claims judgments or decisions taken de novo to the Marion County Superior Court. In all other counties the appeal is taken to the Indiana Court of Appeals. City of Dunkirk, Water & Sewage Dept. v. Hall (1995) Ind., 657 N.E.2d 115.3 The disparity with which parties to an appeal are treated is evidenced by the fact that in Marion County the matter is heard “de novo”, while in all other appeals, the parties must “accept the formality of rules of the Supreme Court and Court of Appeals for the submission and determination of appeals.” Mullis v. Martin (1993) Ind.App., 615 N.E.2d 498, 500. In any event, it is my view that the summary dismissal of Maloney’s suit for failure to plead over, without consideration of the matter of an appeal bond and without consideration of the effective date of the repleading rule, was ill advised.
I would reverse and remand to the Marion Superior Court to reinstate the appeal by the Clines and for such further proceedings, including repleading4, as may be indicated whether by the new rules of procedure or otherwise.

. I.C. 33-11.6-4-14, effective January 1, 1996, provides that all appeals from judgments of the small claims court shall be taken to the superior court of the county "and tried de novo”. Prior to that time, such appeals were taken to the municipal court. It may well be that use of the phrase "de novo” contemplates repleading the case even after an otherwise final judgment has been rendered. However, that issue may be the subject for future consideration at the trial level or upon appeal.


. In In Re Public Law No. 305 and Public Law No. 309 of the Indiana Acts of 1975 (1975) 263 Ind. 506, 334 N.E.2d 659, the issue was not before the court, but, in dictum, Chief Justice Givan opined that the disparate treatment of small claims matters between Marion County and all other counties was not an unconstitutional deviation from the otherwise legislatively declared desire to achieve uniformity in small claims litigation, "in that it does not confound the existing court system.” 263 Ind. at 511, 334 N.E.2d 659. See Strube v. Sumner (1978) Ind.App., 385 N.E.2d 948. It may well be that full reconsideration of the issue, whether by our Supreme Court or by the General Assembly, could result in a modified procedure for small claims appeals from Marion County Small Claims Courts.


. Appellant’s brief recites that had Maloney been advised in writing or orally by the Marion Municipal or Superior Court that an appeal bond would not be required, she would have "gladly filed a repled complaint”. App. Br. at 6. I would allow her to do so, if the trial court in its wisdom considers such repleading, under the circumstances, to be required.